DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 05/31/2022 have been fully considered but they are not persuasive. 
Applicant’s first argument with respect to claim 21 and 22, is Byrne does not explicitly teach or suggest the utilization of twisted pair data-over- power lines that provide the operating power and also serve as the transmission path for data communication. Byrne does not contemplate or suggest a system that provides operating power to powered aircraft devices onboard an aircraft.
This is not persuasive because, as recited on paragraph 0007 and 0032 in Byrne reference, “the branch power line and the main power line each include an electronic signal line for providing the two-way electronic communications between one or more of the portable electronic communications devices and the electronic data network. For example, the electronic signal line may be a twisted pair of electronic data conductors or a fiber optic line.” Byrne discloses, in figure 1, the main line 18 serves as a transmission path for data communication and provide operating power. It is also a twisted pair of electronic data conductors. As recited in paragraph 0032, figure 5, “Main power switch 44 is in communication, via a microprocessor including a BLE radio control 40, with each of the occupancy sensors 22 disposed along main line 18.” The occupancy sensors 22 is disposed along the main line 18 and is located part of the seat bottom 20a. The seat 20 is an aircraft device onboard on an aircraft. According to the specifications of the present application, page 3, paragraph 0016, “In nonlimiting embodiments, these devices include, but are not limited to, passenger seats 204, table lights 206, reading lights 208, and cabin lighting, including, but not limited to, galley lighting, cabin lighting, up-wash accent lighting 210, down-wash accent lighting 212 and window shades 214.” Therefore, Byrne discloses a system that provides operating power to the powered aircraft devices onboard an aircraft. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2, 9, 14, 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Byrne et al. (US 2018/0097641 A1).
In regards to claim 21, Byrne discloses, in figure 1, a system (12) for data over power in an aircraft (Par 0038) having powered aircraft devices (20, 32), comprising: a power bus controller (14) onboard the aircraft (Par 0038) and configured to provide direct current power for use by the powered aircraft devices (Par 0025-0026); a data injector (28) onboard the aircraft and coupled to the power bus controller (14) with power lines (18) to receive the direct current power from the power bus controller (Par 0030), the data injector (28) configured to digitally modulate radio frequency data onto twisted pair data-over-power lines (Par 0033),3Appl. No. 16/948,567 Reply to Final Office Action of Apr 26, 2022such that the twisted pair data-over-power lines (18) provide control data and the direct current power to the powered aircraft devices (Par 0007, 0032-0033); and a controller (Fig. 5; 40) onboard the aircraft and coupled to the power bus controller (14) and the data injector (28), wherein the controller (Fig. 5; 40) provides the control data to be digitally modulated by the data injector (Par 0034); wherein the twisted pair data-over-power lines (18) supply the direct current power to operate the powered aircraft devices (20, 32), and communicate the control data to control operation of the powered aircraft devices (Par 0007, 0025-0026).
In regards to claim 2, Byrne discloses, in figure 1, the system of claim 21, further comprising one or more switching nodes (Fig. 5, 44) coupled to the data injector (28) via the twisted pair data over power lines and to the devices (20, 32) onboard the aircraft (Par 0032).
In regards to claim 9, Byrne discloses, in figure 21, the system of claim 21, wherein the devices comprise one or more of the set of devices: passenger seats (Par 0032, 0036), table lighting, seat lighting, accent lighting and window shades.
In regards to claim 22, Byrne discloses, in figure 1, an aircraft (Par 0038), comprising: a plurality of aircraft devices (20, 32) requiring power and control data (Par 0025-0026, 0032, 0035); a power bus controller (14) onboard the aircraft (Par 0038) and configured to provide direct current power for use by the plurality of aircraft devices (Par 0025-0026); a data injector (28) onboard the aircraft and coupled to the power bus controller (14) with power lines (18) to receive the direct current power from the power bus controller (Par 0030), the data injector (28) configured to digitally modulate data onto twisted pair data-over-power lines (Par 0033), such that the twisted pair data-over-power lines (18) provide control data and the direct current power to the plurality of aircraft devices (Par 0007, 0032-0033); and a controller (Fig. 5; 40) onboard the aircraft and coupled to the power bus controller (14) and the data injector (28), wherein the controller (Fig. 5; 40) provides the control data to be digitally modulated by the data injector (Par 0034); wherein the twisted pair data-over-power lines (18) supply the direct current power to operate the plurality of aircraft devices (20, 32), and communicate the control data to control operation of the plurality of aircraft devices (Par 0007, 0025-0026).
In regards to claim 14, Byrne discloses, in figure 1, the aircraft of claim 22, wherein the plurality of devices comprise one or more of the set of devices: passenger seats (Par 0032, 0036), table lighting, seat lighting, accent lighting and window shades.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-4, 6-8, 15-16, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Byrne et al. (US 2018/0097641 A1).
In regards to claim 3, Byrne disclose the claimed invention except for wherein the power bus controller comprises a 28VDC direct current power supply. It would have been obvious to one having ordinary skill in the art at the time the invention was made for wherein the power bus controller comprises a 28VDC direct current power supply, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Byrne by including wherein the power bus controller comprises a 28VDC direct current power supply in order to provide the two-way electronic communications between one or more of the portable electronic communications devices and the electronic data network (Byrne, Par 0007).
In regards to claim 4, Byrne discloses the claimed invention except for wherein the 28VDC power is provided at a current of approximately one amp. It would have been obvious to one having ordinary skill in the art at the time the invention was made for wherein the 28VDC power is provided at a current of approximately one amp, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Byrne by including wherein the 28VDC power is provided at a current of approximately one amp in order to provide the two-way electronic communications between one or more of the portable electronic communications devices and the electronic data network (Byrne, Par 0007).
In regards to claim 6, Byrne discloses the claimed invention except for wherein the data injector utilizes a frequency band of 70-180MHZ to digitally modulate the data. It would have been obvious to one having ordinary skill in the art at the time the invention was made for wherein the data injector utilizes a frequency band of 70-180MHZ to digitally modulate the data, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Byrne by including wherein the data injector utilizes a frequency band of 70-180MHZ to digitally modulate the data in order to provide the two-way electronic communications between one or more of the portable electronic communications devices and the electronic data network (Byrne, Par 0007).
In regards to claim 7, Byrne discloses the claimed invention except for wherein the frequency band of 70-180MHZ excludes the frequency band of 110-130MHZ. It would have been obvious to one having ordinary skill in the art at the time the invention was made for wherein the frequency band of 70-180MHZ excludes the frequency band of 110-130MHZ, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Byrne by including wherein the frequency band of 70-180MHZ excludes the frequency band of 110-130MHZ in order to provide the two-way electronic communications between one or more of the portable electronic communications devices and the electronic data network (Byrne, Par 0007).
In regards to claim 8, Byrne discloses the claimed invention except for wherein the frequency band is approximately 169MHZ. It would have been obvious to one having ordinary skill in the art at the time the invention was made for wherein the frequency band is approximately 169MHZ, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Byrne by including wherein the frequency band is approximately 169MHZ in order to provide the two-way electronic communications between one or more of the portable electronic communications devices and the electronic data network (Byrne, Par 0007).
In regards to claim 15, Byrne discloses the claimed invention except for wherein the power bus controller comprises a 28VDC direct current power supply. It would have been obvious to one having ordinary skill in the art at the time the invention was made for wherein the power bus controller comprises a 28VDC direct current power supply, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
 Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Byrne by including wherein the power bus controller comprises a 28VDC direct current power supply in order to provide the two-way electronic communications between one or more of the portable electronic communications devices and the electronic data network (Byrne, Par 0007).
In regards to claim 16, Byrne discloses the claimed invention except for wherein the 28VDC power is provided at a current of approximately one amp. It would have been obvious to one having ordinary skill in the art at the time the invention was made for wherein the 28VDC power is provided at a current of approximately one amp, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Byrne by including wherein the 28VDC power is provided at a current of approximately one amp in order to provide the two-way electronic communications between one or more of the portable electronic communications devices and the electronic data network (Byrne, Par 0007).
In regards to claim 18, Byrne discloses the claimed invention except for wherein the data injector utilizes a frequency band of 70-180MHZ to digitally modulate the data. It would have been obvious to one having ordinary skill in the art at the time the invention was made for wherein the data injector utilizes a frequency band of 70-180MHZ to digitally modulate the data, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Byrne by including wherein the data injector utilizes a frequency band of 70-180MHZ to digitally modulate the data in order to provide the two-way electronic communications between one or more of the portable electronic communications devices and the electronic data network (Byrne, Par 0007).
In regards to claim 19, Byrne discloses the claimed invention except for wherein the frequency band of 70-180MHZ excludes the frequency band of 110-130MHZ. It would have been obvious to one having ordinary skill in the art at the time the invention was made for wherein the frequency band of 70-180MHZ excludes the frequency band of 110-130MHZ, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Byrne by including wherein the frequency band of 70-180MHZ excludes the frequency band of 110-130MHZ in order to provide the two-way electronic communications between one or more of the portable electronic communications devices and the electronic data network (Byrne, Par 0007).
In regards to claim 20, Byrne discloses the claimed invention except for wherein the frequency band is approximately 169MHZ. It would have been obvious to one having ordinary skill in the art at the time the invention was made for wherein the frequency band is approximately 169MHZ, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Byrne by including wherein the frequency band is approximately 169MHZ in order to provide the two-way electronic communications between one or more of the portable electronic communications devices and the electronic data network (Byrne, Par 0007).
Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Byrne et al. (US 2018/0097641 A1) in view of Kim et al. (US 2010/0110900 A1).
In regards to claim 5, Byrne disclose the system of claim 21, but does not disclose wherein the data injector employs frequency shift keying to digitally modulate the data.
However, Kim discloses, in figure 9, wherein the data injector (903) employs frequency shift keying to digitally modulate the data (Par 0054).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Byrne to incorporate the teachings of Kim by including wherein the data injector employs frequency shift keying to digitally modulate that data in order to detect the presence and locations of faults within an existing electrical network (Kim, par 0060).
In regards to claim 17, Byrne disclose the aircraft of claim 22, but does not clearly disclose wherein the data injector employs frequency shift keying to digitally modulate that data.
However, Kim discloses, in figure 9, wherein the data injector (903) employs frequency shift keying to digitally modulate that data (Par 0054).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Byrne to incorporate the teachings of Kim by including wherein the data injector employs frequency shift keying to digitally modulate that data in order to detect the presence and locations of faults within an existing electrical network (Kim, par 0060). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX WONG LAM whose telephone number is (571)272-3409. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln D. Donovan can be reached on (571)-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEX W LAM/               Examiner, Art Unit 2842
/LINCOLN D DONOVAN/               Supervisory Patent Examiner, Art Unit 2842